COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-12-00885-CV
Trial Court Cause
Number:                    1030221
Style:                     Romie Neal
                           v Seyed M. Hejazi and Seyed P. Hajazi
Date motion filed*:        January 16, 2013
Type of motion:            Motion to extend time to file notice of appeal
Party filing motion:       Appellant
Document to be filed:

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:
         Date Requested:

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of

Date: March 18, 2013